Per Curiam.

The objection at folio 71 was not well taken. The point was not, what was the defendant’s financial condition, but what had he said his financial condition was, and this evidence did not bear upon that point. The question at folio 66, to which the defendant objected, does not seem to have been answered. Moreover, the facts sought to be shown by that question had been brought out by the defendant’s attorney at page 48, and, therefore, the defendant was not injured by the ruling of the court.
There are no other objections that are worthy of attention.
Present: Truax, P. J.; Scott and Dugro, JJ.
Judgment affirmed, with costs.